COURT OF APPEALS OF VIRGINIA


              Present: Judges Frank, Huff and Senior Judge Haley
UNPUBLISHED



              AGNES M. PRICE
                                                                                   MEMORANDUM OPINION*
              v.     Record No. 1866-13-4                                               PER CURIAM
                                                                                      FEBRUARY 4, 2014
              PRINCE WILLIAM COUNTY SCHOOLS AND
               VML INSURANCE PROGRAMS


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Richard M. Reed; The Reed Law Firm, P.L.L.C., on brief), for
                               appellant.

                               (Ralph L Whitt, Jr.; Amber L. Ford; Whitt & Del Bueno, PC, on
                               brief), for appellees.


                     Agnes M. Price appeals a decision of the Workers’ Compensation Commission finding

              she is not entitled to medical and indemnity benefits after March 12, 2012. Appellant contends

              the commission erred by not relying on the medical opinion of her treating physician and finding

              her injury was an aggravation of a pre-existing condition which was resolved as of March 12,

              2012. We have reviewed the record and the commission’s opinion and find that this appeal is

              without merit. Accordingly, we affirm for the reasons stated by the commission in its final

              opinion. See Price v. Prince William Cnty. Schs., VWC File No. JCN VA00000561092 (Aug.

              30, 2013). We dispense with oral argument and summarily affirm because the facts and legal

              contentions are adequately presented in the materials before the Court and argument would not

              aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.